EXHIBIT 10.54
 
Incentive Compensation Plan
 
The Company’s annual incentive compensation plan is intended to assist the
Company in rewarding and motivating key employees, focuses strongly on Company
and individual performance, and provides a fully competitive compensation
package to plan participants.  As a pay-for-performance plan, cash incentive
awards are paid annually based on the achievement of performance objectives for
the year.  Under the plan, each plan participant is provided a range of
potential annual incentive awards based on competitive award levels in the
marketplace.  Actual awards paid under the plan are based on the Company’s
corporate performance.  Individual performance is also considered in determining
actual award levels, but is assessed in a non-formulaic fashion.  The incentive
compensation plan performance objective is earnings per share performance
against plan.  The maximum incentive awards that could be awarded to the
Company’s named executive officers pursuant to the incentive compensation plan
are as follows: chairman and chief executive officer – (150% x annual base
salary); president and chief operating officer - (100% x annual base salary);
vice presidents - (60% x annual base salary).
 